DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims

This is a final office action prepared in response to claim amendments and remarks filed by the applicant on February 14, 2022 relating to U.S. Patent Application No. 16/359,207 filed on March 30, 2019.  Claims 1, 10 and 12 have been amended.  Claims 1 - 20 are pending and have been examined. 

Response to Arguments 

	Applicant’s remarks submitted on February 14, 2022 have been fully considered.
	With respect to the Section 101 rejection, Applicant cites to Enfish, McRO and Amdocs and asserts that the claims involve an unconventional technical solution to a technological problem. (Remarks, pp. 12 – 13). Applicant further asserts, citing to the Specification (Par. 85), that “speed-to-contact is an important metric to vendors because up to about half of sales go to vendors that call potential buyers (e.g., potential borrowers) first upon learning of the potential buyers' interests in one or more products or services. Due to the computer-related technology in which lead management is currently based, speeds-to-contact are on the order of just a few minutes. Therefore, the lead management system provided herein is also necessarily rooted in computer-See Section 101 rejection below). The Section 101 rejection is maintained.		

Claim Rejections - 35 U.S.C. § 101

          35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 9 are directed to system. Claims 10 - 11 are directed to system. Claims 12 - 20 are directed to a non-transitory computer readable medium including executable instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.


Claim 1 recites a digital lending platform, comprising: a lead intake engine comprising an application programming interface configured to provide data corresponding to one or more sales leads to a lead queue and lead cache, the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module; wherein an API of the lead intake engine provides the original data of the incoming sales leads to the lead queue and the lead cache, the lead cache configured to cache the incoming sales leads for redundancy due to potential conditions downstream; a non-transitory computer-readable medium ("CRM") including executable instructions that, when executed on a server host by one or more processors, cause the server host to instantiate at least a one or more portions of a lead management system configured to perform a plurality of steps, comprising: enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the first portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is validating  one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module; a phone system including a dialer configured to dial phone numbers for the sales leads from one or more dialer tables of the phone system sorted in accordance with the scores of the sales leads by the lead intake engine; and 2Application No. 16/359,207Docket No.: 102186.0048P Amendment dated October 7, 2021a loan origination system configured to create a sales-purposed record in a sales database for each sales lead using the original data, the complementary data, or a combination thereof up to at least a time of the dialer dialing a phone number associated with the record, wherein components of the lead intake engine, the phone system, and the loan origination system form a lead management system optimized for speed-to-contact with telecommunications regulatory compliance. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites sending, receiving, processing, enriching, scoring and storing sales lead data which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 12 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a digital lending platform, comprising: a lead intake engine comprising an application programming interface configured to provide data corresponding to one or more sales leads to a lead queue and lead cache, the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module; wherein an API of the lead intake engine provides the original data of the incoming sales leads to the lead queue and the lead cache, the lead cache configured to cache the incoming sales leads for redundancy due to potential conditions downstream; a non-transitory computer-readable medium ("CRM") including executable instructions that, when executed on a server host by one or more processors, cause the server host to instantiate at least a one or more portions of a lead management system configured to perform a plurality of steps, comprising: enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the first portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module; a phone system including a dialer configured to dial phone numbers for the sales leads from one or more dialer tables of the phone system sorted in accordance with the scores of the sales leads by the lead intake engine; and 2Application No. 16/359,207Docket No.: 102186.0048Pa loan origination system configured to create a sales-purposed record in a sales database for each sales lead using the original data, the complementary data, or a combination thereof up to at least a time of the dialer dialing a phone number associated with the record, wherein components of the lead intake engine, the phone system, and the loan origination system form a lead management system optimized for speed-to-contact with telecommunications regulatory compliance. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea in a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 13 and 11 (the lead processing module includes a deduplicating filter and the lead-enriching module configured to coordinate with third-party data-enriching providers to enrich the original data of the first portion of incoming sales leads with the complementary data and the lead intake engine includes the tracking mechanism configured to further determine one or more ages of the enriched sales leads), Claims 3 and 14 (the enriched sales leads are intermittently further enriched by third-party data- enriching providers by way of an api interface of the lead management system exposed to the third-party data-enriching providers 3Application No. 16/359,207Docket No.: 102186.0048PAmendment dated October 7, 2021wherein the one or more dialer tables of the phone system are concomitantly sorted in accordance with the scores of the sales leads by the lead intake engine while the enriched sales leads are further enriched by the third-party data-enriching providers) Claims 4 and 15 (the complementary data is selected from TCPA compliance data including phone type and subscriber information, subject property information or a combination thereof, borrower employment information including employment history, income, or a combination thereof, and borrower financial or a combination thereof), Claims 5, 16  and 11(the phone system includes a scripter configured to provide customized scripts to a call center), Claims 6, 17 and 11 (any answers provided by potential borrowers are logged in the one or more dialer tables to enrich the original data, 4Application No. 16/359,207Docket No.: 102186.0048P After Final Office Action of July 7, 2021further enrich the enriched sales leads or both), Claims 7 and 18 (each LLO is assigned a unique phone number and one or more associated LLO attributes configured for attribute-based routing of phone calls by an automatic call distributor), Claims 8 and 19 (one or more databases configured to store marketing information) and Claims 9 and 20 (the sales database is configured with a viewing tool to mask information not relevant to one or more sales strategies, information potentially detrimental to the one or more sales strategies, or a combination thereof) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 


CONCLUSION


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694   

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/21/2022